Citation Nr: 0718643	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-15 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
arthritis, lumbar spine.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for nasal 
fracture.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1970 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran's arthritis, lumbar spine is manifested by 
low back pain and spasm and with forward flexion of 90 
degrees and without intervertebral disc syndrome.

2.  A September 1998 rating decision denied service 
connection for nasal fracture.  The veteran did not perfect 
an appeal of the September 1998 rating decision.

3.  The evidence associated with the claims file subsequent 
to the September 1998 rating decision was not previously 
submitted to agency decisionmakers but does not relate to an 
unestablished fact necessary to substantiate the veteran's 
service connection claim and does not raise a reasonable 
probability of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for nasal 
fracture.  38 U.S.C.A. §§ 5102, 5103, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 20.1105 (2006).

3.  The criteria for a rating in excess of 10 percent for 
arthritis, lumbar spine, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71A, Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   

A.  Duty to Notify

A May 2004 letter provided the veteran with notice of the 
evidence required to substantiate his claim for an increased 
rating and his claim to reopen for service connection for a 
nasal fracture.  This letter stated that reopening a claim 
requires new and material evidence and stated that the 
veteran's claim for service connection for a nasal fracture 
was previously denied because service medical records did not 
show any treatment or complaints of nasal fracture.  The 
letter notified the veteran that material evidence is that 
which relates such treatment or diagnosis in service.
The May 2004 VCAA notice letter explained the requirements of 
the duty to assist and stated what evidence VA was 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining.  This letter advised the veteran to 
submit any relevant information or records in his possession.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO complied with the requirements of the duty to assist 
the veteran.  The relevant records have been obtained and 
associated with the claims file.  The veteran has not 
identified any remaining relevant evidence.  The veteran has 
been afforded a VA examination with respect to his claim for 
an increased rating.  The veteran has not had a VA 
examination relative to his claim for service connection for 
nasal fracture.  However, such an examination is not 
necessary.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that, in a claim for service connection, VA must provide 
a medical examination when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  In this case, as there 
is no evidence of complaints or diagnosis of a nasal injury 
during service,  it is not necessary for VA to provide an 
examination.  

II.  Analysis of Claims

A.  Claim to Reopen - Service Connection for Nasal 
Fracture

The RO previously denied service connection for a nasal 
fracture in a September 1998 rating decision.  The July 1998 
rating decision denied the claim because service medical 
records did not show any treatment, diagnosis or complaints 
of a nasal fracture.

The evidence of record at the time of the September 1998 
rating decision included service medical records and a report 
of an August 1998 VA examination.  

In September 1998, the veteran was notified of the rating 
decision and of his appellate rights, but he did not perfect 
an appeal.  The September 1998 rating decision is therefore 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).

A claim that is the subject of a prior denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002);  Evans 
v. Brown, 9 Vet. App. 273 (1996).  For purposes of reopening 
a claim, the credibility of newly submitted evidence is 
presumed, unless it is inherently incredible or beyond the 
competence of the witness offering the evidence.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A.
§ 5108; 38 C.F.R. § 3.156(a) (2006).

The evidence received since the previous denial of service 
connection for nasal fracture includes VA outpatient medical 
records, dated in 2004, and statements from the veteran.  

The newly submitted VA medical records reflect diagnoses and 
treatment for nasal airway obstruction.  Some of these VA 
medical records show that the veteran has reported a medical 
history of nasal fracture during service.    There is no 
evidence in the veteran's service records to substantiate his 
claims of nasal fracture during service.  The Court has held 
that a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 409 
(1995).  Therefore, such transcribed reports of medical 
history reported by the veteran, without a factual predicate 
in the record, are not material to the issue of service 
connection.  

The veteran has also submitted several new statements in 
which he contends that he sustained a nose fracture during 
service.  In the February 2005 notice of disagreement, the 
veteran contends that he sustained a nose fracture as a 
result of boxing during service.  In a July 2005 statement, 
the veteran asserts that he underwent surgery for a nose 
fracture while on active duty.  In another statement, the 
veteran asserts that he sustained a nose injury in 1973 while 
stationed in Germany.  

The veteran's assertions in this regard are new but are not 
material, as the essentially reiterate claims that were 
considered by the RO in the previous denial of service 
connection.  Furthermore, the Board finds that the veteran's 
assertions are not credible, as they are not supported by any 
medical evidence of treatment during service.   Service 
medical records reflect complaints and findings of nasal 
obstruction but are negative for any treatment for nasal 
fracture or any complaints of an injury to the nose.  
Additionally, the December 1977 separation examination 
indicates that the veteran denied a medical history of broken 
bones.  Therefore, the veteran's assertions of a nose injury 
during service are not material.  

Given the foregoing, the Board concludes that the evidence 
submitted since the prior final denial, when considered in 
conjunction with the record as a whole, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection.  Specifically, this evidence 
does not show that the veteran had complaints or treatment 
for nasal fracture during service.  The Board concludes, 
therefore, that the evidence submitted since the prior final 
denial is not new and material, and the claim for service 
connection for nasal fracture may not be reopened.

B.  Increased rating for arthritis of the lumbar spine

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In both claims for an increased 
rating on an original claim and an increased rating for an 
established disability, only the specific criteria of the 
Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.   
38 C.F.R. Part 4, § 4.40 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the diagnostic 
codes pertinent to back ratings.  According to that 
renumbering, DC 5243 now governs ratings of intervertebral 
disc syndrome.  See Fed. Reg. 51,443 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2006)).

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, while a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.
 
Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243). The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine; and a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating 
are: unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  The criteria for a 20 percent rating are forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin of the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 
27, 2003).

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Arthritis of the lumbar spine was previously assigned a 10 
percent evaluation under Diagnostic Code 5295, which was used 
to rate lumbosacral strain prior to September 26, 2003.  A 10 
percent evaluation was assignable for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
assignable for lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The evidence includes chiropractic treatment records, VA 
outpatient records and a report of a VA examination.  After a 
review of the evidence, the Board finds that a rating in 
excess of 10 percent for the veteran's arthritis, lumbar 
spine, is not warranted.

The veteran underwent a VA orthopedic examination in August 
2004.  A report of that examination reflects that the veteran 
reported low back pain dating back to 1974.  The veteran 
reported pain radiating from the low back into both legs down 
to the knee. The examiner noted that straight leg raising was 
negative bilaterally.  Tendon reflexes were 2/4 at the knee 
level and 1/4 at the ankle level.  The examiner noted normal 
sensation to pinprick and vibratory sensation of the legs.  
On range of motion testing, the veteran had extension of the 
thoracolumbar spine of  30 degrees and forward flexion of 120 
degrees.  The examiner noted lateral bending of 30 degrees to 
the right and 30 degrees to the left.  The examiner noted 
lateral rotation of 60 degrees to the left and 60 degrees to 
the right.  The examiner noted that there was no scoliosis.  
The veteran's gait was normal.  The examiner's diagnosis was 
chronic lumbosacral strain.

The veteran underwent a VA examination of the lumbar spine in 
July 2006.  The veteran complained of pain in the lower 
lumbar spine in the midline, which is stinging in nature.  He 
did not report numbness, weakness or bowel or bladder 
incontinence.  The veteran reported using a back brace but 
stated that he did not require assistive devices.  The 
examiner noted that the veteran ambulated well and had normal 
gait.  The examiner noted that there were no incapacitating 
episodes within the previous 12 months.  The examiner noted 
that the veteran had required time off of work due to 
cervical spine pain but not for his lumbar spine disability.

On physical examination, examiner noted  the lumbosacral 
spine was non-tender.  There was no spasm.  Range of motion 
testing revealed forward flexion of 90 degrees, extension of 
30 degrees, lateral rotation 30 degrees to the left and right 
and lateral flexion of 30 degrees to the left and the right.  
The examiner noted that the veteran had no pain with flexion, 
extension or rotation.  The veteran was able to touch his 
toes from a standing position.  The examiner noted the 
veteran's complaints of some decreased sensation.  The 
examiner stated that this followed no dermatomal pattern and 
was therefore inconsistent with true pathology.  The examiner 
noted that x-rays of the lumbar spine in May 2004 were 
normal.  The examiner noted the veteran's report of a 
herniated disc.  The examiner noted that review of the 
medical records showed that the herniated disc involves the 
cervical spine and not the lumbar spine.  

Other evidence includes VA outpatient treatment records which 
demonstrate complaints of and treatment for chronic back 
pain.   

Medical records from Dr. H., a chiropractor, dated in January 
2004, indicate that the veteran has been treated for lumbar 
spondylosis with an S1 radiculopathy into the lower left 
extremity with neurologic deficit.

Applying the findings discussed above to the rating criteria, 
the Board finds that the evidence does not support a rating 
in excess of 10 percent under any of the pertinent rating 
criteria.  As noted above, the next higher rating of 20 
percent under the General Rating Formula requires evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.   

The Board has also considered the applicability of the rating 
criteria pertaining to intervertebral disc syndrome.  A 
rating of 20 percent may be awarded under those criteria when 
there are incapacitating episodes having a total duration of 
at least two weeks but less than four weeks in a 12-month 
period.   While the veteran has reported missing work due to 
a cervical spine disability, there is no evidence of that his 
lumbar spine arthritis has caused incapacitating episodes of 
at least two weeks in a 12-month period.

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for an increased rating.  
In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the evidence is not in relative equipoise, the veteran may 
not be afforded the benefit of the doubt.  The rating 
schedule is designed to accommodate changes in condition; 
therefore, the veteran may be awarded an increased evaluation 
in the future should his lumbar spine disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, the 10 
percent evaluation assigned this disability is the most 
appropriate given the medical evidence of record.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for nasal fracture is 
not reopened.

A rating in excess of 10 percent for arthritis, lumbar spine 
is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


